Title: Editorial Note
From: 
To: 


                        Following the chartering of Central College early in 1816, the purchase the next summer of land just west of Charlottesville, and an ongoing subscription campaign to raise funds for the educational institution, construction began in the summer of 1817. Rather than building one large edifice, Jefferson designed an “academical village” with two rows of pavilions   and student dormitories flanking a  lawn. The cellar and foundation of the first building, which would later become Pavilion VII of the University of Virginia, was completed in the first week of October 1817. Jefferson ensured a large crowd by scheduling the cornerstone laying to coincide with the county and district court day on Monday, 6 Oct. 1817. Local Freemasons from the Widow’s Sons’ Lodge No. 60 and the Charlottesville Lodge No. 90 offered to perform the customary Masonic ritual observed when laying foundation stones for public buildings. Jefferson, who counted many members among his acquaintances, went out of his way to accommodate their participation. The entire six-man  Board of Visitors of Central College attended, including former United States presidents Jefferson and James Madison and sitting president James Monroe, himself a Freemason, who shared in the testing of the cornerstone. Newspapers  across the country reported on the ceremony. Decades later Edmund Bacon recalled that “After the foundation was nearly completed, they had a great time laying the corner-stone. The old field was covered with carriages and people”  (Bruce, UniversityPhilip Alexander Bruce, History of the University of Virginia, 1819–1919: The Lengthened Shadow of One Man, 1920–22, 5 vols., 1:164–78, 188–90; TJ to Martha Jefferson Randolph, 31 Aug. 1817; Alexander Garrett and Valentine W. Southall to TJ, 20, 30 Sept. 1817; TJ to Garrett and Southall, 23 Sept. 1817; Thomas Smith Webb, The Freemason’s Monitor; or Illustrations of Masonry [new ed., Salem, Mass., 1816; Ezra Lincoln, printer], 106–9; WMQWilliam and Mary Quarterly, 1892– , 1st ser., 1 [1892]: 15, 24; Richmond Enquirer, 10 Oct. 1817, and other newspapers; Pierson, Jefferson at Monticello, 21).
                    